DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 06/17/22, has been entered. Claims 21 and 24-36 are pending and under examination. Claims 1-20 and 22-23 are cancelled. Claims 21 and 31 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 12/17/21:
The rejection of claims 21, 28-31, and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. 2017 (WCJD 25(11):1031-1036), found on page 5 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto; specifically, wherein the yeast cells are not administered with another anxiolytic or antidepressant substance.

The rejection of claims 21, 24-26, 28-34 and 36 under 35 U.S.C. 102(a)(1) as being anticipated by Bergonzelli et al. 2011 (US 2011/0280837), found on page 5 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto; specifically, wherein the yeast cells are not administered with Bifidobacterium.

The rejection of claims 21, 25-31, and 33-36 under 35 U.S.C. 102(a)(1) as being anticipated by Feher et al. 2011 (US 2011/0027348), found on page 6 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto; specifically, wherein a majority of the yeast cells are viable.

Maintained Rejection: Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite because the final choice in the list is unclear, thereby introducing ambiguity of scope. For example, it is unclear what Applicant is attempting to encompass with the final choice of “...any specified and unspecified depressive disorder” because how can a single depressive disorder be both specified and unspecified as these are mutually exclusive terms?  Further, if the conjunction is changed to “or” then it appears that all depressive disorders would be included and then the list would include both broad limitations (i.e. “all”) and narrow limitations (i.e. specific conditions) in the same claim which may also render the claim indefinite; see MPEP 2173.05(c). Thus, clarification is required.
Claim 29 is indefinite because the final choice in the list is unclear, thereby introducing ambiguity of scope. For example, it is unclear what Applicant is attempting to encompass with the final choice of “...any specified and unspecified anxiety disorder” because how can a single anxiety disorder be both specified and unspecified as these are mutually exclusive terms?  Further, if the conjunction is changed to “or” then it appears that all anxiety disorders would be included and then the list would include both broad limitations (i.e. “all”) and narrow limitations (i.e. specific conditions) in the same claim which may also render the claim indefinite; see MPEP 2173.05(c). Thus, clarification is required.
	For the purpose of compact prosecution, each claim is interpreted to encompass all depression or anxiety, respectively, in general, and is thus not limited to specifically claimed conditions.

Applicant’s Arguments and Response to Arguments
6. All of Applicant’s arguments have been considered. For example:
	With regards to the term “major” in “major depression” the Office agrees and has removed that part of the rejection.
With regards to the argument that both “specified” and “unspecified” are well-known the art, the Office also agrees, but notes the limitation reads “...or any specified and unspecified depressive disorder” which would technically require the disorder to be BOTH specified and unspecified, which the Office maintains is unclear.  For example, Exhibit A confirms the Office’s interpretation because the categories identified in DSM-5TM include (a) “Other Specified Depressive Disorder” (see page 183 in Exhibit A) and (b) “Unspecified Depressive Disorder” (see page 184 in Exhibit A) each having detailed descriptions of what each encompasses.  Thus, there is no single category for “specified and unspecified depressive disorder” (nor is there one lumped category for anxious disorders; see page 233 in Exhibit B). The Office recommends re-writing the list to clarify what is included and what is excluded in order to remove the ambiguity of scope. For the purpose of compact prosecution, it is noted that nothing is excluded from the dependent claims and thus the claim encompasses any and all depressive and/or anxious conditions including as little as mild stress and/or worry (see descriptions identified above). 
Therefore, all of Applicant’s arguments have been considered but were not all deemed persuasive; accordingly, the rejection is maintained for reasons of record. 

New Rejection Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 112
7.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.  Claims 30 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Newly amended independent claims 21 and 31 now require that the Saccharomyces boulardii yeast cells to not be administered with other anxiolytic or antidepressant substances; however dependent claims 30 and 36, respectively, then require administration of at least one other substance intended for the treatment of the anxiety and/or depression disorders, which would be, by definition, anxiolytic and/or antidepressant substances. Therefore, each of dependent claims 30 and 36 fail to include all the limitations of the claim upon which each depends (i.e. contradicts the independent claims from which it depends).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Rejection: Claim Rejections - 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claims 21, 24-29, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czerucka et al. 2007 (Review article: yeast as probiotics – Saccharomyces boulardii; Alimentary Pharmacology & Therapeutics 26: 767-778) as evidenced by Fabiano et al., 2014 (Probiotics: current evidences and new perspectives; Italian Journal of Pediatrics 40 (Suppl1): A46; of record).
	Czerucka teaches oral administration of lyophilized Saccharomyces boulardii in a unit dose of, for example, 250 mg, to treat and/or prevent diarrhea associated with administration of antibiotics, traveling, AIDS, tube-feeding, and/or inflammatory bowel diseases (e.g. see page 771; Table 2; and page 773; meeting limitations found in instant claims 21, 24, 25, 26, 27, 31, 32, 33, 34, and 35).
	With regards to “...for treating mood disorders...” in the preamble(s) and wherein the mood disorder is a depressive disorder, depression, an anxious disorder, or an anxiety disorder in independent claims 21 and 31; and/or the claimed conditions found in dependent claims 28 and 29; the prior art is silent.  
However, MPEP 2112.02 states when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated (emphasis added); see In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
In the instant case, the prior art teaches the same administration (e.g. oral) of the same composition (e.g. lyophilized Saccharomyces boulardii) at the same dose (e.g. 250 mg). Consequently, any and all biological, chemical and/or physical reactions resulting from that administration (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the action per se and those mechanisms of action (i.e. the results thereof) did not need to be recognized at the time of the invention (see MPEP 2112). Accordingly, it is the Office’s position that Czerucka necessarily meets both the preamble and these limitations (e.g. reducing frequency of diarrhea, for example, while traveling, would necessarily reduce at least some fear, anxiety, stress and/or worry; see for example, anxious distress category under “Unspecified Depressive Disorder” in Applicant’s Exhibit A, of record).
Nevertheless, in addition, Fabiano (of record) teaches the benefits of Saccharomyces boulardii as a probiotic and that the intestinal microbial composition influences endpoints related to mood state, brain function and mental outlook (e.g. see entire abstract). Therefore, Fabiano teaches “improving mood” is a functional property of the probiotic yeast per se and thus treating mood disorders is natural result of the administration thereof (i.e. administering the probiotic yeast, improves intestinal microbial consortium, which improves mental state); see MPEP 2112.01.	Therefore the claims, as written, are anticipated by Czerucka, as evidenced by Fabiano.

Conclusion
12. No claims are allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 6, 2022